   
110th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
July 16, 2008 
 AMENDMENT:  
 That the bill from the Senate (S. 2062) entitled An Act to amend the Native American Housing Assistance and Self-Determination Act of 1996 to reauthorize that Act, and for other purposes, do pass with the following  
Strike out all after the enacting clause and insert:  
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2007. 
(b)ReferencesExcept as otherwise expressly provided in this Act, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.). 
2.Block grants 
(a)Authorization of appropriationsSection 108 (25 U.S.C. 4117) is amended by striking fiscal years 1998 through 2007 and inserting fiscal years 2008 through 2012. 
(b)Block grants requirementsSection 101 (25 U.S.C. 4111) is amended by adding at the end the following new subsections: 
 
(j)Federal supply sourcesFor purposes of section 501 of title 40, United States Code (relating to services for executive agencies), an Indian tribe or tribally designated housing entity shall be considered to be an executive agency when carrying out housing programs, services, functions and activities under the tribe or tribally designated housing entity, and its employees shall be eligible to have access to such sources of supply on the same basis as employees of an executive agency. 
(k)Tribal preference in employment and contractingNotwithstanding any other provision of law, with respect to any grant made under this Act on behalf of an Indian tribe that is intended to benefit one tribe, the tribal employment or contract preference laws adopted by such tribe shall govern with respect to the administration of the grant or portion of the grant. 
(l)Limitation on use for Cherokee Nation 
(1)In gernalNo funds authorized under this Act, or the amendments made by this Act, or appropriated pursuant to an authorization under this Act or such amendments, shall be expended for the benefit of the Cherokee Nation of Oklahoma until the Cherokee Nation of Oklahoma is in full compliance with the Treaty of 1866 and fully recognizes all Cherokee Freedmen and their descendants as citizens of the Cherokee Nation. 
(2)Congressional findingsThe Congress hereby finds that— 
(A)the Cherokee Freedmen have appealed the March 3, 2007, vote of the Cherokee Nation to rescind their tribal membership and it is currently in litigation in tribal courts; and 
(B)on May 14, 2007, Cherokee Nation District Court Judge John Cripps issued a temporary injunction requiring reinstatement of citizenship for the Cherokee Freedmen, pending appeal of the constitutionality of the March 3, 2007, tribal election rescinding membership. 
(3)Effective dateParagraph (1) shall not have any effect— 
(A)during the period that the temporary injunction issued on May 14, 2007, and referred to in paragraph (2)(B) remains in effect; and 
(B)if the Cherokee Freedmen prevail upon final judgment in the pending appeal referred to in paragraph (2)(B) regarding rescinding membership or a settlement agreement regarding such appeal is entered into, at any time after entrance of such judgment or such settlement agreement.. 
(c)Indian housing plansSubparagraph (A) of section 102(c)(3) (25 U.S.C. 4112(c)(3)(A)) is amended by inserting before the semicolon the following: and a description of any amounts made available pursuant to a grant under section 101 for the Indian tribe for any preceding fiscal year which have not been, or are not expected to be, obligated or expended before the beginning of the fiscal year for which the plan is submitted, including any amounts in any reserve account established pursuant to section 202(9). 
(d)Program incomeSubsection (a) of section 104 (25 U.S.C. 4114(a)) is amended by adding at the end the following: 
 
(4)Exclusion from program income of regular developer’s fees for low-income housing tax credit projectsNotwithstanding any other provision of the Act, any income derived from a regular and customary developer’s fee for any project assisted with a low-income housing tax credit under section 42 of the Internal Revenue Code of 1986 that is initially funded with grant funds provided under this Act, which fee is approved by the State housing credit agency, shall not be considered to be program income.. 
(e)Essential familiesSection 201(b) (25 U.S.C. 4131(b)) is amended— 
(1)in paragraph (3)— 
(A)in the paragraph heading, by striking Non-Indian families and inserting Essential families; 
(B)by striking non-Indian; and 
(C)by striking on the Indian reservation or other Indian area; and 
(2)by redesignating the last paragraph (relating to exemption) as paragraph (7). 
(f)Eligibility of local law enforcement officers for residencyClause (i) of section 201(b)(4)(A) (25 U.S.C. 4131(b)(4)(A)(i)) is amended by striking or the last place it appears and inserting , or other unit of local government, or a. 
(g)Operation and maintenance costsParagraph (4) of section 202 (25 U.S.C. 4132(4)) is amended by inserting after rental assistance, the following: operation and maintenance of units developed with amounts provided under this Act,. 
(h)Reserve fundsSection 202 (25 U.S.C. 4132) is amended by adding at the end the following new paragraph: 
 
(9)Reserve accountsThe deposit of amounts, including grant amounts under section 101, in a reserve account established for an Indian tribe only for the purpose of accumulating amounts for funding affordable housing activities under this section in accordance with the Indian housing plan for the tribe, except that not more than 20 percent of any grant amounts under section 101 on behalf of any Indian tribe for any fiscal year may be used under this paragraph. Amounts in such a reserve account may be invested only subject to the same limitations applicable to grant amounts under section 204(b). Any income resulting from amounts in any such reserve account shall be considered to be program income for purposes of this Act.. 
(i)Program requirementsSection 203 (25 U.S.C. 4133) is amended by adding at the end the following new subsections: 
 
(f)Use of grant amounts over extended periodsTo the extent that the Indian housing plan for a tribe provides for the use of amounts from a grant under section 101 over more than one fiscal year or for affordable housing activities for which such funds will be committed for use or expended in a subsequent fiscal year, the Secretary may not require amounts from such a grant to be used, or committed for use, any sooner than so provided under such Indian housing plan. 
(g)De minimis exemption for procurement of goods and servicesNotwithstanding any other provision of law, any rules and procedures regarding competitive procurement otherwise applicable to a recipient shall not apply to the recipient in the case of procurement of goods and services under $5,000 with grant amounts under this Act.. 
(j)Availability of recordsSubsection (a) of section 208 (25 U.S.C. 4138(a)) is amended— 
(1)by inserting (1) after criminal conviction records of; and 
(2)by inserting before the period at the end the following: , or (2) adult applicants for employment with the tribe in positions relating to the tribe’s activities under this Act or its other housing-related activities or with the tribally designated housing entity, for purposes of applicant screening. 
3.Self-determined housing activities for tribal communities program 
(a)Establishment of programTitle II (25 U.S.C. 4131 et seq.) is amended— 
(1)by inserting after the title heading the following: 
 
AGeneral block grant program;and 
(2)by adding at the end the following new subtitle: 
 
BSelf-determined housing activities for tribal communities 
231.PurposesThe purposes of this subtitle are to establish a self-determined housing activities for the tribal communities program to provide Indian tribes with the flexibility to use a portion of the grant amounts under section 101 for the tribe in manners that are wholly self-determined by the tribe for housing activities involving construction, acquisition, or rehabilitation of housing that will benefit the community served by the tribe. 
232.Authority 
(a)In generalUnder the program under this subtitle, for each of fiscal years 2008 through 2012, the recipient for each qualifying Indian tribe may use the amounts specified in subsection (c) in accordance with this subtitle. 
(b)Qualifying Indian tribesFor purposes of this section, the term qualifying Indian tribe means, with respect to a fiscal year, an Indian tribe or tribally designated housing entity that— 
(1)a grant is made in behalf of under section 101; 
(2)has complied with the requirements under subsections (b)(4) and (c)(7) of section 102; and 
(3)has no unresolved significant and material audit findings or exceptions in the most recent annual audit completed under chapter 75 of title 31, United States Code (commonly known as the Single Audit Act), or in an independent financial audit prepared in accordance with generally accepted auditing principles. 
(c)AmountWith respect to a fiscal year and a recipient, the amounts specified in this subsection are amounts from any grant under section 101 for the recipient for the fiscal year, as determined by the recipient, but in no case exceeding the lesser of (1) 15 percent of the total grant amount for the recipient for such fiscal year, or (2) $1,000,000. 
233.Use of amounts for housing activities 
(a)Eligible housing activitiesAny amounts made available for use under this subtitle by a recipient for an Indian tribe shall be used only for housing activities, as selected at the discretion of the recipient and set forth in the Indian housing plan for the tribe pursuant to section 102(c)(7), for the construction, acquisition or rehabilitation of housing that provide a benefit to families described in section 201(b)(1). 
(b)Prohibition on certain activitiesAmounts made available for use under this subtitle may not be used for any costs of providing infrastructure, commercial and economic development, and operating costs of housing. 
234.Inapplicability of other provisions 
(a)In generalExcept as specifically provided in this Act, the provisions of title I, subtitle A of title II, and titles III through VIII shall not apply to the program under this subtitle or to amounts made available in accordance with this subtitle. 
(b)Applicable provisionsThe following provisions of titles I through VIII shall apply to the program under this subtitle and amounts made available in accordance with this subtitle: 
(1)Section 101(c) (relating to local cooperation agreements). 
(2)Subsections (d) and (e) of section 101 (relating to tax exemption). 
(3)Section 102(c)(5) (relating to certification of compliance). 
(4)Section 104 (relating to treatment of program income and labor standards). 
(5)Section 105 (relating to environmental review). 
(6)Section 201(b) (relating to eligible families). 
(7)Section 201(b)(7) (relating to preference for tribal members and other Indian families). 
(8)Section 203(c) (relating to insurance coverage). 
(9)Section 209 (relating to noncompliance with affordable housing requirement). 
(10)Section 401 (relating to remedies for noncompliance). 
(11)Section 408 (relating to public availability of information). 
(12)Section 702 (relating to 50-year leasehold interests in trust or restricted lands for housing purposes). 
235.Review and report 
(a)ReviewDuring calendar year 2011, the Secretary shall conduct a review of the results achieved by the program under this subtitle to determine— 
(1)the housing constructed, acquired, or rehabilitated under the program; 
(2)the effects of such housing constructed, acquired, or rehabilitated on costs to low-income families of affordable housing; 
(3)the effectiveness of each recipient in achieving the results intended to be achieved, as set forth in the Indian housing plan for the Indian tribe; and 
(4)the need for, and effectiveness of, extending the duration of the program and increasing the amount of grants under section 101 that may be used under the program. 
(b)ReportNot later than December 31, 2011, the Secretary shall submit a report to the Congress setting forth the information obtained pursuant to the review under subsection (a), which shall include conclusions and recommendations of the Secretary with respect to the program under this subtitle, including— 
(1)recommendations regarding extension of the program for subsequent fiscal years and increasing the amount pursuant to section 232(c) that may be used under the program; and 
(2)recommendations for— 
(A)specific Indian tribes (or recipients) that should be prohibited from participating in the program for failure to achieve results, and the period for which such prohibition should remain in effect; or 
(B)standards and procedures by which tribes (or recipients) may be prohibited from participating in the program for failure to achieve results. 
(c)Provision of information to secretaryNotwithstanding any other provision of the Act, recipients participating in the program under this subtitle shall provide such information to the Secretary as the Secretary may request, in sufficient detail and in a timely manner sufficient to ensure that the review and report required by this section is accomplished in a timely manner.. 
(b)Authority To use block grant amountsSubsection (a) of section 101 (25 U.S.C. 4111(a)) is amended by inserting before the period at the end of the first sentence the following: under subtitle A of title II and to carry out self-determined housing activities for tribal communities programs under subtitle B of such title. 
(c)Exemption from affordable housing activities requirementSubsection (g) of section 101 (25 U.S.C. 4111) is amended by inserting of this section and subtitle B of title II after subsection (h). 
(d)Indian housing plansSection 102 (25 U.S.C. 4112) is amended as follows: 
(1)5-year planIn subsection (b), by adding at the end the following new paragraph: 
 
(4)Self-determined housing activities programA statement of the manner in which the program for the Indian tribe under subtitle B of title II will be carried out and implemented, and an overview of the benefits to the low-income community intended to be achieved from activities to be undertaken during the period pursuant to the program for the Indian tribe under subtitle B of title II.. 
(2)1-year planIn subsection (c), by adding at the end the following new paragraph: 
 
(7)Self-determined housing activities programA statement of housing activities to be undertaken during the period pursuant to the program for the Indian tribe under subtitle B of title II and a description of the benefit such activities will provide for the low-income community.. 
(e)Review of housing plansSection 103 (25 U.S.C. 4113) is amended by striking subsection (e) and inserting the following new subsection: 
 
(e)Self-determined activities programNotwithstanding any other provision of this section, the Secretary— 
(1)shall review the information included in an Indian housing plan pursuant to subsections (b)(4) and (c)(7) only to determine whether such information is included for purposes of compliance with the requirement under section 232(b)(2); and 
(2)may not approve or disapprove an Indian housing plan based on the content of the particular benefits, activities, and results included pursuant to such subsections.. 
(f)Clerical amendmentsThe table of contents in section 1(b) (25 U.S.C. 4101 note) is amended— 
(1)by inserting after the item for title II the following new item: 
 
 
Subtitle A—General block grant program; and 
(2)by inserting before the item for title III the following new items: 
 
 
Subtitle B—Self-determined housing activities for Tribal Communities 
Sec. 231. Purposes. 
Sec. 232. Authority. 
Sec. 233. Use of amounts for housing activities. 
Sec. 234. Inapplicability of other provisions. 
Sec. 235. Review and report.. 
4.Effect of NAHASDA on HOME Investment Partnerships Act 
(a)In generalTitle V (25 U.S.C. 4181 et seq.) is amended by adding at the end the following new section: 
 
509.Effect on HOME Investment Partnerships ActThe amendments made by this title, and the provisions of this title and this Act, may not be construed to prohibit or prevent any insular area or participating jurisdiction (as such terms are used for purposes of the HOME Investment Partnerships Act (42 U.S.C. 12721 et seq.)) from providing amounts made available under such Act for such area or jurisdiction to Indian tribes, or tribally designated housing entities, for use in accordance with the HOME Investment Partnerships Act.. 
(b)Clerical amendmentThe table of contents in section 1(b) (25 U.S.C. 4101 note) is amended by inserting after the item for section 508 the following new item: 
 
 
Sec. 509. Effect on HOME Investment Partnerships Act.. 
5.GAO study of effectiveness of NAHASDA for tribes of different sizes 
(a)In generalThe Comptroller General of the United States shall conduct a study of the effectiveness of the Native American Housing Assistance and Self-Determination Act of 1996 in achieving its purposes of meeting the needs for affordable housing for low-income Indian families, as compared to the programs for housing and community development assistance for Indian tribes and families and Indian housing authorities that were terminated under title V of such Act and the amendments made by such title. The study shall compare such effectiveness with respect to Indian tribes of various sizes and types, and specifically with respect to smaller tribes for which grants of lesser or minimum amounts have been made under title I of such Act. 
(b)ReportNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Comptroller General shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate regarding the results and conclusions of the study conducted pursuant to subsection (a). Such report shall include recommendations regarding any changes appropriate to the Native American Housing Assistance and Self-Determination Act of 1996 to help ensure that the purposes of such Act are achieved by all Indian tribes, regardless of size or type. 
6.Federal guarantees for financing for tribal housing activities 
(a)Educational seminarsSection 604 (25 U.S.C. 4195) is amended by adding at the end the following: Such activities shall include conducting educational seminars with tribes and tribally designated housing entities on how to utilize the loan guarantee program under this title.. 
(b)Aggregate fiscal year limitationSubsection (a) of section 605 (25 U.S.C. 4195(a)) is amended by striking fiscal years 1997 through 2007 and inserting fiscal years 2008 through 2012. 
(c)Authorization of appropriations for credit subsidySubsection (b) of section 605 is amended by striking fiscal years 1997 through 2007 and inserting fiscal years 2008 through 2012. 
7.Training and technical assistanceSection 703 (25 U.S.C. 4212) is amended by striking fiscal years 1997 through 2007 and inserting fiscal years 2008 through 2012. 
8.Housing assistance for Native HawaiiansSection 824 (25 U.S.C. 4243), as added by section 513 of Public Law 106–569 (114 Stat. 2969), is amended by striking fiscal years and all that follows and inserting the following: fiscal years 2008, 2009, 2010, 2011 and 2012.. 
9.Demonstration program for guaranteed loans to finance tribal community and economic development activities 
(a)AuthorityTo the extent or in such amounts as are provided in appropriation Acts, the Secretary of Housing and Urban Development (in this section referred to as the Secretary) may, subject to the limitations of this section and upon such terms and conditions as the Secretary may prescribe, guarantee and make commitments to guarantee, the notes and obligations issued by Indian tribes or tribally designated housing entities (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) with tribal approval, for the purposes of financing activities, carried out on Indian reservations and in other Indian areas, that under the first sentence of section 108(a) of the Housing and Community Development Act of 1974 are eligible for financing with notes and other obligations guaranteed pursuant to such section 108. 
(b)Low-income benefit requirementNot less than 70 percent of the aggregate funds received by an Indian tribe or tribally designated housing entity as a result of a guarantee under this section shall be used for the support of activities that benefit low-income Indian families (as such term is defined for purposes of the Native American Housing Assistance and Self-Determination Act of 1996) on Indian reservations and other Indian areas. 
(c)Financial soundnessThe Secretary shall establish underwriting criteria for guarantees under this section, including fees for such guarantees, as may be necessary to ensure that the program under this section for such guarantees is financially sound. Such fees shall be established in amounts that are sufficient, but do not exceed the minimum amounts necessary, to maintain a negative credit subsidy for such program, as determined based upon risk to the Federal Government under such underwriting requirements. 
(d)Terms of obligationsNotes or other obligations guaranteed pursuant to this section shall be in such form and denominations, have such maturities, and be subject to such conditions as may be prescribed by regulations issued by the Secretary. The Secretary may not deny a guarantee under this section on the basis of the proposed repayment period for the note or other obligation, unless the period is more than 20 years or the Secretary determines that the period causes the guarantee to constitute an unacceptable financial risk. 
(e)Limitation on percentageA guarantee made under this section shall guarantee repayment of 95 percent of the unpaid principal and interest due on the notes or other obligations guaranteed. 
(f)Security and repayment 
(1)Requirements on issuerTo ensure the repayment of notes or other obligations and charges incurred under this section and as a condition for receiving such guarantees, the Secretary shall require the Indian tribe or housing entity issuing such notes or obligations to— 
(A)enter into a contract, in a form acceptable to the Secretary, for repayment of notes or other obligations guaranteed under this section; 
(B)demonstrate that the extent of such issuance and guarantee under this section is within the financial capacity of the tribe; and 
(C)furnish, at the discretion of the Secretary, such security as may be deemed appropriate by the Secretary in making such guarantees, including increments in local tax receipts generated by the activities assisted by a guarantee under this section or disposition proceeds from the sale of land or rehabilitated property, except that such security may not include any grant amounts received or for which the issuer may be eligible under title I of the Native American Housing Assistance and Self-Determination Act of 1996. 
(2)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all guarantees made under this section. Any such guarantee made by the Secretary shall be conclusive evidence of the eligibility of the obligations for such guarantee with respect to principal and interest, and the validity of any such guarantee so made shall be incontestable in the hands of a holder of the guaranteed obligations. 
(g)Training and informationThe Secretary, in cooperation with Indian tribes and tribally designated housing entities, shall carry out training and information activities with respect to the guarantee program under this section. 
(h)Limitations on amount of guarantees 
(1)Aggregate fiscal year limitationNotwithstanding any other provision of law and subject only to the absence of qualified applicants or proposed activities and to the authority provided in this section, to the extent approved or provided in appropriations Acts, the Secretary may enter into commitments to guarantee notes and obligations under this section with an aggregate principal amount not to exceed $200,000,000 for each of fiscal years 2008 through 2012. 
(2)Authorization of appropriations for credit subsidyThere are authorized to be appropriated to cover the costs (as such term is defined in section 502 of the Congressional Budget Act of 1974) of guarantees under this section such sums as may be necessary for each of fiscal years 2008 through 2012. 
(3)Aggregate outstanding limitationThe total amount of outstanding obligations guaranteed on a cumulative basis by the Secretary pursuant to this section shall not at any time exceed $1,000,000,000 or such higher amount as may be authorized to be appropriated for this section for any fiscal year. 
(4)Fiscal year limitations on tribesThe Secretary shall monitor the use of guarantees under this section by Indian tribes. If the Secretary finds that 50 percent of the aggregate guarantee authority under paragraph (3) has been committed, the Secretary may— 
(A)impose limitations on the amount of guarantees pursuant to this section that any one Indian tribe may receive in any fiscal year of $25,000,000; or 
(B)request the enactment of legislation increasing the aggregate outstanding limitation on guarantees under this section. 
(i)ReportNot later than the expiration of the 4-year period beginning on the date of the enactment of this Act, the Secretary shall submit a report to the Congress regarding the utilization of the authority under this section by Indian tribes and tribally designated housing entities, identifying the extent of such utilization and the types of projects and activities financed using such authority and analyzing the effectiveness of such utilization in carrying out the purposes of this section. 
(j)TerminationThe authority of the Secretary under this section to make new guarantees for notes and obligations shall terminate on October 1, 2012. 
10.Limitation on use of fundsNo amounts made available pursuant to any authorization of appropriations under this Act, or under the amendments made by this Act, may be used to employ workers described in section 274A(h)(3)) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 
 Lorraine MillerClerk.